Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments and arguments overcome the previous objections and rejections with respect to claim 1 and its dependents.
Applicant’s arguments with respect to claim 10 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 6, 7, and 11 are objected to because of the following informalities (additions are underlined, deletions are struck-out).  Appropriate correction is required.
Claim 1 line 7 states “an inner wall”, which was previously introduced earlier in line 7. The examiner believes that second “an inner wall” in line 7 should state “the inner wall” to have proper antecedent basis.
Claim 1 lines 2 and 8 state “liquid passageway”, which should be “passageway” to provide proper antecedent basis for “the passageway” which appears many times in the claim, and for consistency. (Alternatively, all appearances of “passageway” not preceded by “liquid” could be changed to “liquid passageway”.)
Claim 6 line 3 states “the passage”, which lacks antecedent basis. The examiner believes that quoted text should state “the passageway” to have proper antecedent basis.
Claim 7 lines 1—2 state “wherein flap has an oval shape”, which should be “wherein the flap has an oval shape”.
Claim 11 line 2 states “the sensor is a Hall sensor arranged outside of the passage”, which should be “the is arranged outside of the passage”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 lines 1—2 state “wherein the inlet and the outlet face towards the same side”. The phrase “the same side” is ambiguous. The inlet and outlet face towards the same side of what? The examiner is interpreting the quoted phrase as “wherein the inlet and the outlet face towards the same side of the housing”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10—11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A, published on 1995-10-27) in view of DeVerse (US20140345516A1, published on 2014-11-27).
Regarding claim 10, Kamimura discloses:
A flow heater (Kamimura, fig. 1), comprising:
a housing (Kamimura, fig. 1, housing) having an inlet (Kamimura, fig. 2, see arrow pointing in for water inlet pipe 20) and an outlet (Kamimura, fig. 2, see arrow pointing out for hot water supply pipe 34),
a passage (Kamimura, fig. 3, see passage between water inlet pipe 20 and hot water supply pipe 34 through tank 30) for liquid to be heated, said passage connecting the inlet and the outlet (Kamimura, fig. 3, as described in the previous text in parentheses),
a heat source (Kamimura, fig. 3, heater 33) for heating liquid in the passage,
a flap (Kamimura, fig. 8, paddle 43; fig. 8 represents the internals of flow detector 26 shown in fig. 3 to be inside the passage) arranged inside the passage.
Kamimura fails to explicitly teach:
a Hall sensor for detecting a swing angle of the flap; and
a control electronic coupled with the Hall sensor, the control electronic being configured to determine a flow rate of the liquid as a function of the swing angle.
DeVerse (in the field of flow measurement) teaches:
a Hall sensor (DeVerse, para. 0026: “Hall Effect sensor inserted into a bridge circuit”) for detecting a swing angle of the flap (DeVerse, para. 0026: “As the obstruction member 106 pivots, the appendage 124 moves into the protruding lid 106 and changes the magnetic field strength and direction of magnetic lines of force relative to the affixed sensor on the protruding lid 106, which in turn changes the strength of the magnetic field and the alignment of the magnetic field lines of force.”); and
a control electronic (DeVerse, para. 0026: “bridge circuit”) coupled with the Hall sensor (DeVerse, para. 0026: “Hall Effect sensor inserted into a bridge circuit”), the control electronic being configured to determine a flow rate of the liquid as a function of the swing angle (DeVerse, para. 0026: “By using two such Hall Effect bridge circuit sensors […] fluid velocity can be measured by both the strength of the magnetic field and the orientation of the magnetic field”. A person of ordinary skill would understand how to convert from a fluid velocity to a flow rate. The strength of the magnetic field is a function of the swing angle, as well.).
The primary reference can be modified to meet this/these limitation(s) as follows:
Replace the reed switch 36 of Kamimura with the Hall sensor and bridge circuit of DeVerse. If necessary, modify the paddle 43 to be shaped and weighted appropriately to have an appropriate sensitivity between the flow rate and swing angle. This is best determined empirically and would be within the abilities of a person of ordinary skill.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Measure a flow rate and not just only whether the fluid is flowing.
Regarding claim 11, the combined teachings teach:
The flow heater according to claim 10, wherein the flap carries a magnet (Kamimura, fig. 8, magnet 40) and the sensor is a Hall sensor arranged outside of the passage (Kamimura, fig. 8, reed switch 36 is shown outside of the flow passage; as the reed switch was replaced by the Hall switch of DeVerse, the modification satisfies the claim).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A, published on 1995-10-27) in view of DeVerse (US20140345516A1, published on 2014-11-27) as applied to claim 10 and in further view of Kunimoto (JP2006138576A, published on 2006-06-01).
Regarding claim 12, the combined teachings teach:
The flow heater according to claim 10, wherein the heat source is electrical (note difference with instant application; Kitamura translation lines 95-96: “electric instantaneous water heater.”).
However, Kamimura does not specifically state that the electric heater uses electrical resistance to generate heat (though the examiner believes this would be clear to a PHOSITA).
Kunimoto (in the field of fluid heating) teaches:
wherein the heat source is an electrical resistor (Kunimoto translation, line 101: “heating resistor”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
using an electrical resistance heater as Kamimura’s unspecified “electrical” heater.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Realize the heater of the combined teachings if an unspecified electric heater does not enable a PHOSITA to build the invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A, published on 1995-10-27) in view of DeVerse (US20140345516A1, published on 2014-11-27) as applied to claim 10 and further in view of Todd (US4567350A, published on 1986-01-28).
Regarding claim 13, the combined teachings teach:
The flow heater according to claim 10.
The combined teachings fail to explicitly teach:
wherein said control electronic is configured to turn the heat source off when a position of the flap is detected that indicates that no flow is impinging on the flap.
Todd (in the field of liquid heaters) teaches:
wherein said control electronic is configured to turn the heat source off when a position of the flap is detected that indicates that no flow is impinging on the flap (Todd, col. 5, paragraph starting at line 26, particularly lines 28-30: “automatically turns itself on when hot water is desired by the consumer and turns itself off after the consumer’s needs have been satisfied”; while Todd does not disclose a flow switch with a flap, Todd’s approach would apply for any flow switch).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Using Todd’s control electronic to control the electric heaters in the flow heater of the combined teachings.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
save electricity (Todd, col. 5, paragraph starting at line 26).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-07280343-A, published on 1995-10-27) in view of DeVerse (US20140345516A1, published on 2014-11-27) as applied to claim 10 and further in view of Furukawa (JP2015169558A, published on 2015-09-28).
Regarding claim 14, the combined teachings teach:
The flow heater according to claim 10.
The combined teachings fail to explicitly teach:
wherein the area of the flap is smaller than the cross section of the passage whereby there is in every position of the flap a bypass path between the flap and an inner wall of the passage.
Furukawa (in the field of liquid heaters) teaches:
wherein the area of the flap is smaller than the cross section of the passage whereby there is in every position of the flap a bypass path between the flap and an inner wall of the passage (see Furukawa, fig. 2 to see that the water flow responsive lever 2 is smaller than the cross section of the passage and that a gap will exist for every position of the water flow responsive lever 2).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Using the flow switch of Furukawa in the combined teaching’s flow heater. The flow switch of Furukawa would be modified in view of DeVerse as described previously.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
allow the flow switch to be easily adjusted without being disassembled (Furukawa, abstract).
Allowable Subject Matter
Claims 1 and 4—9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the subject matter not found was “wherein the stopper divides the liquid passageway into a first liquid path in which the flap is located and a bypass liquid path which remains open when the flap abuts the stopper”, in combination with other elements of the claim. The closest art of record is Kamimura (JP07280343A). A modification of the device of Kamimura would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Claim(s) 4—9 are allowed based on dependency on allowable claim 1.
As interpreted by the examiner (see 112 rejection section), claim 3 is allowable based on dependency on allowable claim 1. Claim 3 is not allowable as written.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JPH10109049A, US4497434A, US4738395A, US4848655A, CN102403167A, and WO9316336A1 teach various flow switches with bypass paths. JPH09105653A, JPH11111131A, US20140345516A1, US20070295104A1, US5945608A, US5847288A, and US5767419A teach various flow sensors using magnets and flaps.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726. The examiner can normally be reached MTuWThF, 10am-12pm, 1pm-5pm, 6pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762